Closest Prior Art
	The closest prior art references identified by the Examiner have been cited in the most recent PTO-892 form (‘Notice of References Cited’). These references are considered to fail in both anticipating and/or otherwise rendering the claims unpatentable.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
9. (amended by Examiner) A security barrier according to claim 1, wherein the liquid impermeable covering is a covering foil and/or fibre laminate, such as glass fibre laminate or a carbon fibre laminate
22. (amended by Examiner) A method of preparing a security barrier for providing protection in a public space, wherein the method comprises the steps of: positioning the security barrier manufactured by a method according to claim 19, and then filling the security barrier with a liquid
Reasons for Allowance
The prior art of record fails to teach the invention precisely as it is claimed in the instant application1. Specific to the independent claims, the prior art fails to teach or suggest the following limitations in the context they are presented in their respective claims:
A security barrier comprising a mineral wool assembly having at least one mineral wool element having a liquid impermeable covering comprising a coating selected from a group 
A security barrier having a mineral wool assembly comprising at least one mineral wool element having an outer liquid impermeable covering, wherein the at least one mineral wool element is adapted for being filled with a liquid, wherein a moisture detection sensor is provided in the mineral wool assembly in an upper half thereof.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samir Abdosh whose telephone number is (303) 297-4454.  The examiner can normally be reached on 7:30am - 4:00pm PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samir Abdosh/
Primary Examiner, Art Unit 3641




    
        
            
        
            
    

    
        1 The claims have been considered using broadest reasonable interpretation consistent with the specification.